            CASE 0:20-cv-01250-NEB-BRT Doc. 9 Filed 10/29/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Hal Durham,                                      Case No. 20-CV-1250 (NEB/BRT)

                        Plaintiff,

  v.                                                            ORDER

  Federal Bureau of Prisons; Elkton Prison
  in Ohio; Trumbull Memorial Hospital;
  FMC Rochester; Michael Carvajal;
  Midmark Diagnostics Group; Larry
  Woods; J. Dunlop; Lori Hunter; Kathy
  McNutt; John R. Becker; Charles Slater;
  Liz Choflet; Andrew Schumacher; C.
  McConnell; Holly Martinez; U.S.
  Department of Public Health; John Doe
  Director of Public Health; Kathy Lubahn;
  and John and Jane Does #1–10,

                        Defendants.




       IT IS HEREBY ORDERED THAT:

       1.      The Court’s Order of October 23, 2020, (Doc. No. 8), is WITHDRAWN.

       2.      Plaintiff Hal Durham’s Application to Proceed in District Court Without

Prepaying Fees or Costs, (Doc. No. 7), is GRANTED.

       3.      Durham must submit a properly completed Marshal Service Form (Form

USM-285) for each defendant. If Durham does not complete and return the Marshal

Service Forms within 30 days of this Order’s date, the Court will recommend dismissing

this matter without prejudice for failure to prosecute. Marshal Service Forms will be

provided to Durham by the Court.
            CASE 0:20-cv-01250-NEB-BRT Doc. 9 Filed 10/29/20 Page 2 of 2




       4.      After Durham returns the completed Marshal Service Forms, the Clerk of

Court is directed to seek waiver of service from Defendants Trumbull Memorial Hospital

and Midmark Diagnostics Group, consistent with Rule 4(d) of the Federal Rules of Civil

Procedure.
       5.      If either Trumbull Memorial Hospital or Midmark Diagnostics Group fails

without good cause to sign and return a waiver within 30 days of the date that the waiver

is mailed, the Court will impose upon that defendant the expenses later incurred in
effecting service of process. Absent a showing of good cause, reimbursing service costs

is mandatory in all cases in which a defendant does not sign and return a waiver-of-

service form. See Fed. R. Civ. P. 4(d)(2).
       6.      After Durham returns the completed Marshal Service Forms, the U.S.

Marshals Service is directed to:

               a.    effect service of process on Defendants Federal Bureau of Prisons,

                     Elkton Prison in Ohio, FMC Rochester, and U.S. Department of

                     Public Health, consistent with Rule 4(i)(2) of the Federal Rules of

                     Civil Procedure;

               b.    effect service of process on Defendants Michael Carvajal, Larry

                     Woods, J. Dunlop, Lori Hunter, Kathy McNutt, John R. Becker,

                     Charles Slater, Liz Choflet, Andrew Schumacher, C. McConnell,
                     Holly Martinez, John Doe Director of Public Health, and Kathy

                     Lubahn, consistent with Rule 4(i)(3) of the Federal Rules of Civil

                     Procedure.


Date: October 29, 2020                           s/ Becky R. Thorson_________________
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge


                                             2
